Citation Nr: 0811593	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
sprain, to include as secondary to service-connected right 
ankle sprain.

2.  Entitlement to service connection for left ankle sprain, 
to include as secondary to service-connected right ankle 
sprain.

3.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to April 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board in June 2007, when these 
issues were remanded for additional development of the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There appears 
to be no legal authority for a claimant to waive, or the RO 
to suspend, this requirement.  38 C.F.R. § 20.1304(c).

In this case, the appeal was remanded to the AMC in June 2007 
for additional development of the evidence.  The AMC 
performed the requested actions and issued a supplemental 
statement of the case in October 2007, which readjudicated 
the claim based upon the evidence of record at that time.  
Shortly thereafter, in November 2007, the RO in Houston 
received a substantial set of private medical records 
pertaining to the veteran's treatment by a specialist in 
"Orthopaedic Surgery" from March 2006 through November 
2007.  These records expressly document treatment of the 
veteran's knees and ankles, and the evidence must reasonably 
be viewed as also potentially pertinent to the veteran's 
related claim involving his lower back.  A review of the 
claims-folder reveals that these private medical records are 
not duplicative of any prior evidence of record.  The case 
was returned to the Board in January 2008 without issuance of 
a supplemental statement of the case as required by 38 C.F.R. 
§ 19.37(a).  Accordingly, this case must be returned to the 
AMC for appropriate consideration and issuance of a 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record 
with all new evidence submitted or 
developed since the October 2007 
supplemental statement of the case, 
including the private medical records 
submitted by the veteran in November 2007, 
and determine if the benefit sought can be 
granted.  If the claim on appeal remains 
denied, then the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



